Judgment of the City Court of Yonkers dismissing the complaint herein reversed on the law and the facts, with costs, and judgment directed in favor of the plaintiff for the amount demanded in the complaint. The circumstances disclose that the payments made on account of the note in suit were made by the general agent or general agents of the defendants. The evidence discloses that the two husbands were the general agents of the two wives in respect of everything connected with the management of the real estate' in question; borrowing moneys, the proceeds of which were used to repair and renovate the property. Therefore, all acts in respect of the property, the fruits of which the defendants have adopted and enjoyed, carry with them the burdens of all acts done by these general agents in the interest of these defendants in relation to the real property, the moneys borrowed therefor and payments made on account thereof. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings will be made. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur. Settle order on notice.